                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                             GREENVILLE DIVISION


MICHAEL AMOS, et al.                                                         PLAINTIFFS
V.                                                                    NO. 4:20-CV-7-DMB-JMV
NATHAN BURL CAIN, et al.                                                     DEFENDANTS
                                         Consolidated With
DARRAN LANG, et al.                                                          PLAINTIFFS
V.                                                                  NO. 4:20-CV-30-DMB-JMV
JEWORSKI MALLET, et al.                                                      DEFENDANTS


                                        AMENDED ORDER


       This matter is before the Court sua sponte to clarify the representation of each plaintiff in

these consolidated cases and for further consideration of certain impending deadlines.

       As concerns the docket accurately reflecting which lawyers and/or firms are presently

representing or seek to withdraw from representing a plaintiff(s) in these consolidated actions,

the Court will require the following:

       1) On or before July 5, 2021, any attorney of record (including law firm), who

       seeks to withdraw from representation of any Amos or Lang plaintiff, must file a

       motion to do so in accordance with all applicable federal civil and local federal

       civil rules. Inasmuch as a client has up to 17 days (14 days plus three days for

       mailing) from service of a motion to withdraw in which to file an objection to a

       proposed withdrawal, counsel must either: a) indicate in the certificate of service

       accompanying the motion to withdraw that service of the motion on the client has

       been made; b) include in the motion to withdraw a written consent from the client
       to counsel’s withdrawal; or c) attach to the motion as an exhibit any writing

       counsel contends clearly reflects the client’s consent to the attorney’s or firm’s

       withdrawal. Unless and until counsel has sought and obtained an order permitting

       their withdrawal from representation of any plaintiff, that attorney, including any

       firm, will remain counsel of record for that plaintiff and will be responsible for

       complying with all orders and scheduling deadlines in the case.

       2) As for any lawyer or firm who represents a plaintiff in these actions, but the

       docket does not accurately reflect such representation, that lawyer or firm shall

       file, by July 5, 2021, a notice of appearance as to that client.

       As for impending deadlines, Defendants’ responsive pleadings to the amended

complaints in these consolidated actions (4:20cv7 [22] and 4:20cv30 [6]); Plaintiffs’ response to

Defendant Centurion of Mississippi, LLC’s motion to dismiss filed in the Lang case (4:20cv30

[65]); and any response to Plaintiff Hamp’s Motion for TRO filed in Lang (4:20cv30 [71]), will

be due no later than 60 days from today (by August 23, 2021).

       So ordered this 23rd day of June, 2021.




                                                      /s/ Jane M. Virden
                                                      U.S. Magistrate Judge




                                                  2
